COLLINS, J.
(dissenting). The court below found that four of the ballots, Exhibits G-, H, I, and J, had each been marked by the elector who voted the same, with his own name, for identification. In my judgment, there was no evidence to justify the finding that either of these ballots had been marked for such a purpose, — that is, for the purpose of having it known that the ballots were cast by these particular persons, — and I think the" logical result of such a finding is to ascribe a bad motive to the voters. The only evidence bearing upon the matter was that upon the back of each of these ballots appears a name corresponding with that of a person who voted at the election in question. By whom written, or when, or that either of these names was in the handwriting of that particular person, was not shown. None of the judges or clerks of election discovered either of these names when receiving the ballots, or when canvassing the votes. Nor does it even appear anywhere that the three persons appointed under the statute to re-count the votes discovered these names. It is the fact, in so.far as revealed by the record, that not a single person knew of the names being on the ballots until it was discovered upon the trial in the district court, about three months after the election.
The main opinion is predicated upon the theory that there was a clear violation of section 105 (G. S. 1894, § 110), which provides that no voter shall divulge to any one within the polling place the name of a candidate for whom he intends to vote or has voted, and also provides that if any elector, after having marked his ballot, shows it to any one, except as elsewhere provided, the judge of election shall refuse it, and place it among the spoiled ballots, and, if such showing was clearly intentional, shall not deliver another ballot to the elector. How, under any of the definitions of the word “divulge,” or any fair construction of the expression “within the polling place,” the voter could divulge, within the place specified, for whom he intended to vote or had voted, without announcing the fact so that it would be known in the room in which the election was held by one or more persons, *153I cannot understand. If the voter does nothing which at the time, and within the place, actually informs the public, or at least one person, what he has done or proposes to do, he has not “divulged” anything. Nor can I understand how one person can divulge an intention to do a certain thing, or that he has done it, unless the intent or the fact is brought to the knowledge of another person. Nor can I understand how, unless we disregard all definitions of the word, an elector can “show” his ballot without exhibiting or bringing it to public view. Within the meaning of the law, an elector does not “show” his ballot by the doing of an act through which it becomes a possibility that at some future time it may be known for whom he voted. To me the legislative intent in using the word “show” seems plain, from the fact that the statute provides what shall be done if the ballot is shown, — a present, actual showing at the polls, only, being contemplated or provided for.
Again, if either of the men who cast these four ballots had announced or divulged, in the most open and objectionable manner, for whom he intended to vote, or had voted, his ballot would not have been rejected. Or if he had shown his ballot, unless such showing was clearly intentional, he would have been entitled to another ballot, and to vote. These facts should be considered when construing section 105 (G. S. 1894, § 110), and should cause a court to hesitate before placing a construction upon it which wholly deprives these men of a right to have their votes counted. T am of the opinion that such part of the section as relates to divulging how the voter intends to or has voted was solely designed to prevent noise, confusion, and indirect electioneering within the polling places, and that such part of the section as applies to the showing of ballots was directed against disorder and discussion at the polls, and also against the evil of vote traffic. Such showing would undoubtedly provoke discussion and disturbance. It would also facilitate corrupt practices. This part of the section was designed to take away the opportunity which those who bought votes might have for seeing, upon the spot and at a glance, whether corrupt bargains had been carried out. It was not intended to reach a case where, without a wrong motive, a voter marked his ballot so inconspicuously that the fact escaped the notice of the judges of election, and of the persons engaged, later on, and when a contest arose, in the recount.
*154But it is urged that trafficking in votes is made easy, if a voter can be allowed to mark his ballot so that, in some proceeding subsequent to the election, it may be learned how he voted. If this be so, the remedy is with the legislature, and such a condition was suggested when the present law was enacted. , It is copied almost literally from some one of the statutes of other states which have adopted wThat is known as the “Australian Ballot System.” And in nearly every one of the statutes from which were taken the various provisions of chapter 4 (G. S. 1894, §§ 6-205) is found an explicit provision declaring absolutely void a ballot marked so that it may be identified or distinguished, while, by some, penalties are imposed for so marking. Our law contains no such provisions. The fact that they are omitted, although common elsewhere, is very significant, and convinces me, almost conclusively, that the omission was intentional, and that the legislature purposely declined to adopt so radical a feature. It was thought, perhaps, that a voter might mark his ballot without intending to identify it, without the slightest idea of doing wrong, and wholly without corrupt motives, or that he might misapprehend or misunderstand the provisions of a new and novel system of election laws. Possibly the members of the legislature had in mind that, in all the years elections have been held in this state, no case has been brought to public attention wherein it has been claimed that bribery or corruption has been aided or abetted by means of a marked ballot, and that, in all of our experience, legislation to guard against or to prevent an act of this nature has not been suggested. And it is not unlikely that it was understood that if a ballot was marked, with an unlawful, corrupt motive, in aid of bribery, the remedy was ample and complete without a provision which disfranchised the voter who marked his ballot in the best of faith. The chief objection which I have to the views expressed in the majority opinion is that without anything in the record to justify the conclusion, and without an expressed provision of the law, the voter, who, so far as we know, acted with pure motives when writing his name on the back of his ballot, is placed on a level with the bribe taker, who marks his ballot that- it may be recognized by the bribe giver. He is disfranchised, and thus punished as if his ballot had been shown at the polls, and the showing clearly intentional. In the absence of any circumstance or any proof tend*155ing to indicate wrong, we should attribute the acts of these voters to an innocent error, or misunderstanding of the requirements of the statute.
But it is urged that, to prevent bribery, we must reject all ballots which are marked by the electors. In view of the fact that the court is not confronted with a case in which corruption or bribery is suggested, and that no condition of affairs has heretofore arisen calling for drastic treatment, it seems to me that we are anticipating an evil which may never exist. Again, the legislature saw fit to expressly authorize a voter to write the names of those for whom he voted on the face of the ballot, instead of compelling him to put a cross mark opposite the names as printed. If there is danger of facilitating corruption and bribery by means of ballots so marked that they can be distinguished, this method of indicating the voter’s' choice affords a most excellent opportunity, for the handwriting could easily be seen and recognized as the ballots are counted. The legislature also saw fit to specify the manner in which alleged disabled and illiterate voters can have their ballots marked by others, and has conferred great power for harm on the judges of election, if they are vicious enough to use it, under our construction of these provisions in State v. Gay, 59 Minn. 6, 60 N. W. 676. I need not specify wherein the irregularities therein considered (fourth subdivision of the opinion) are, in my judgment, much more liable to countenance and encourage corruption and bribery than the irregularity of placing one’s name on the back of the ballot. Nor will I take time and space to urge that, if the opportunity for the illiterate voter to convince the purchaser of votes that he has carried out his part of a corrupt bargain is not afforded by our construction of the law in that case, it ought not to be claimed that it is given the intelligent voter, if he be permitted to place his name on the back of his ballot. If we compare the dangers to be apprehended under our construction of the law, as set forth in State v. Gay, with those which seem imminent in the minds of the majority of the court, as expressed in the main- opinion, it seems to me that the discrimination is most decidedly against the intelligent voter, and he, to say the least, is no more open to suspicion than is the illiterate one. We have either opened the door too wide for the dishonest voter by the Gay Ca§e, or we have closed it too tight for the honest voter in this.
*156Finally, in People v. Board, 129 N. Y. 395, 29 N. E. 327, the court remarked, when referring to the provision of the New York law which positively forbids the counting of marked ballots, that, “in the absence of a clear and positive prohibition in the statutes against counting such ballots, the tendency of the courts would undoubtedly be in the direction of effectuating as far as possible the intent of the voter.” While this remark was obiter, an authority to the contrary has not been found. I think the ballots in question should be counted, and the intention of the voters who cast them effectuated, and .on this point dissent from my brethren.